Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2020 is being considered by the examiner.
Allowable Subject Matter
Claims 1-2,8-10,12,14,16,18,20-21,23-25,27-31 and 33 allowed.
The following is an examiner's statement of reasons for allowance: The  closest prior art of record of Chu et al,  (US 2020/0294915 A1) or Dinkel et al, (US2020/0135619 A1) or Liu et a, ( 2019/0103353 A1) etc.. all   teach the limitation of " A package substrate comprising: an insulation substrate; at least one redistribution layer (RDL) included in the insulation substrate; and a redistribution pad extending from the RDL”, but it does not teach or suggest, singularly or in combination, at least the 
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in these independent claims, the claims are deemed patentable over the prior art.Claims 2, 8-10, 12, 14, 16, 18, 20-21, 23, 25, 27-31 and 33 are also allowed as being directly or indirectly dependent of the allowed base claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449.  The examiner can normally be reached on M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819